Title: To Benjamin Franklin from Kéralio, 23 April 1779
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


Monsieur.
Le 23e. avril, 1779.
Si j’ai bien entendu, bien compris, vous m’avés fait L’honneur de me prier à déjeuner ou à diner pour après demain Dimanche, mais notre Bonne et Respectable amie doit arriver demain au Soir, ou apres demain matin et dans les Deux suppositions il ne me sera pas possible de La quitter: Si au contraire votre obligeante invitation est pour Une date plus reculée, tout pourra S’arranger et je suis persuadé que notre excellente comtesse sera avec plaisir, de la partie. Veuillés donc me donner vos ordres et recevés mes excuses d’avoir aussi mal retenu ce que Vous m’avés fait L’honneur de me dire. Celui que vous m’avés fait hier m’a un peu tourné la tête et je ne suis pas le seul; vous en jugerés par la Lettre qu’un des jeunes gens qui a diné hier avec vous vient de m’adresser, a Son age on ne connoit pas encore Le poids de La chaine.
Le courier de Bretagne arrivé ce soir ne m’a rien apporté ou presque rien. Vous savés que M. d’orvilliers est à paris: il est parti de Brest Le 16 et sa Venue dans ce pays-ci me paroit Une suite des Dépêches reçues d’Espagne Le 10e., parce que selon moi, c’est d’après ces dépêches que l’on va dresser L’état de guerre (status belli) et Le plan de Campagne. Ou je suis bien trompé, ou L’Espagne a pris une détermination fixe. Toutefois un aussi mince particulier que moi ne peut former que des Conjectures.
Permettés que je Vous renouvelle mes remerciments et les assurances bien sinceres de la Tendre Vénération avec Laquelle je Suis Monsieur Votre très humble et tres obéissant Serviteur
Le CHR. De Keralio
 
Notation: Keralio 23 Ap. 79.
